J-A13029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    VINCENT CHRISTOPHER BENENE                 :
                                               :
                      Appellant                :   No. 2544 EDA 2021

          Appeal from the Judgment of Sentence Entered November 9, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at No(s): CP-
                               09-CR-0001906-2021


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                                   FILED JULY 26, 2022

        Appellant, Vincent Christopher Benene, appeals from the November 9,

2021 Judgment of Sentence entered after a stipulated waiver trial in the

Bucks County Court of Common Pleas following his conviction of one count

each of Firearms Not to be Carried Without a License and Person Not to

Possess, Use, Manufacture, Control, Sell or Transfer Firearms.1          Appellant

challenges the denial of his pre-trial Motion to Suppress. We affirm.

        The facts and procedural history are as follows. On January 7, 2021,

Bensalem Township police orchestrated a controlled methamphetamine buy

for the purpose of arresting Mr. Robert Bickel on an outstanding warrant




____________________________________________


1   18 Pa.C.S. §§ 6106(a)(1) and 6105(a)(1), respectively.
J-A13029-22



from Middlesex County, New Jersey.2              Police knew Mr. Bickel carried a

firearm and was a member of a motorcycle gang whose members are

frequently armed and considered dangerous.

       On that day, Mr. Bickel arrived at the location of the controlled drug

buy accompanied by Appellant.3 The men arrived together, each riding his

own motorcycle, and parked side-by-side in the same parking spot.           They

dismounted their motorcycles and briefly conversed with a police confidential

informant.      The three men then walked away from the motorcycles,

whereupon police officers and detectives moved to arrest Mr. Bickel by

announcing themselves and instructing the men to get on the ground.4

Following the command to get on the ground, Appellant and Mr. Bickel both

ran away from police in opposite directions.              Police officers pursued

Appellant and ultimately located him hiding under a tractor trailer.       While

running from police, police observed Appellant remove a black object, later

identified as a functional, loaded revolver, from his coat and throw it to the

____________________________________________


2 The officers did not plan to fully execute the controlled buy; rather, the
officers intended to lure Mr. Bickel to the controlled buy site, and
immediately after the confidential informant positively identified Mr. Bickel,
the officers planned to arrest Mr. Bickel pursuant to the active warrant. N.T.
Suppression Hr’g, 9/21/21, at 12, 33.

3 The controlled buy took place in a high-crime and high-drug trafficking
area of Bensalem, Bucks County. See id. at 13, 28-29, 54.

4 Bensalem Police Detective Jack Gohl yelled: “Police.          Get down on the
ground.” Id. at 35, 39.



                                           -2-
J-A13029-22



ground.5 After apprehending Appellant, police arrested him and charged him

with the above crimes.

       On September 15, 2021, Appellant filed an Omnibus Pre-Trial Motion,

which included a Motion to Suppress the gun jettisoned by Appellant and

incriminating statements he made to police.         Appellant argued that police

subjected Appellant to an unlawful investigatory detention when they

ordered him to stop merely because he was in the presence of a wanted

subject and not because they observed him committing any crime or

possessing any contraband.            He further argued that police lacked any

reasonable articulable suspicion that Appellant was committing any crime or

that he was armed or presently dangerous when they detained him.

       On September 21, 2021, the court held a hearing on Appellant’s

Motion to Suppress, at which Bensalem Police Officer Connor Farnan and

Detectives Thomas Jackson and Jack Gohl testified to the above facts.

Detectives Gohl and Jackson also testified that, initially, police intended to

arrest only Mr. Bickel. They further testified that they commanded both Mr.

Bickel and Appellant to get on the ground for officer safety, which is

standard procedure when arresting an individual pursuant to an outstanding

warrant and when officers are aware that the target of the arrest is known to

____________________________________________


5Appellant subsequently admitted that he was not permitted to purchase or
possess a firearm. Police also subsequently learned that Appellant had an
open warrant.




                                           -3-
J-A13029-22



carry a firearm. Detective Gohl testified that the officers had no prior plans

to arrest Appellant and, in fact, had anticipated that Mr. Bickel would arrive

alone. Detective Jackson testified, however, that based on his training and

experience, it was not uncommon for someone engaged in a drug

transaction to be accompanied by another individual who acts as “muscle”

during the transaction.6

         Following   the   officers’   testimony,   Appellant   argued   that   the

Commonwealth’s evidence indicated that the officers lacked reasonable

suspicion that Appellant had committed a crime.            From this absence of

evidence, Appellant concluded that when police stopped him by commanding

that he get down on the ground they violated the “automatic companion”

rule.7    Appellant also asserted that he only jettisoned the revolver after

police officers illegally stopped him. Thus, he argued, illegal police conduct

precipitated, or coerced, his abandonment of the revolver.




____________________________________________


6   Id. at 58.

7 As explained in greater detail below, the “automatic companion” rule
provides generally that “all companions of [an] arrestee within the
immediate vicinity, capable of accomplishing a harmful assault on the
officer, are constitutionally subjected to the cursory ‘pat-down’ reasonably
necessary to give assurance that they are unarmed.” Commonwealth v.
Jackson, 907 A.2d 540, 543–44 (Pa. Super. 2006) (citing In re N.L., 739
A.2d 564, 567 (Pa. Super. 1999)). See also United States v. Berryhill,
445 F.2d 1189, 1193 (9th Cir. 1971) (recognizing the “automatic
companion” rule).



                                           -4-
J-A13029-22



      On November 1, 2021, the trial court denied Appellant’s motion to

suppress.     The court determined that, based on the totality of the

circumstances, the police officers had the requisite reasonable suspicion

necessary to justify a lawful investigative detention of Appellant, even

though he was not the target of their investigation.

      On November 9, 2021, following a stipulated waiver trial, the court

convicted Appellant of the above charges.     The court sentenced Appellant

that same day to an aggregate term of four to eight years’ incarceration,

followed by four years’ probation.    Appellant did not file a post-sentence

motion.

      This timely appeal followed.      Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

      Appellant raises the following issues for our review:

      1. Did the trial court err in denying Appellant’s motion to
         suppress where the investigative detention was not supported
         by reasonable suspicion based upon application of the
         automatic companion rule?

      2. Did the trial court err in denying Appellant’s motion to
         suppress where the officers’ unlawful and coercive action of
         ordering Appellant to stop without reasonable suspicion was
         the causative factor which motivated Appellant to abandon
         the property?

Appellant’s Brief at 10.

Standard of Review

      We review the suppression court’s denial of a motion to suppress to

determine whether the record supports the court’s factual findings and


                                     -5-
J-A13029-22



whether   the   legal   conclusions   drawn   from   those   facts   are   correct.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007).                      In

conducting this review, we consider “only the evidence of the prosecution

and so much of the evidence of the defense as remains uncontradicted when

read in the context of the [suppression] record as a whole.”         Id.   We are

bound by the facts as found by the suppression court, so long as they are

supported by the record. Id. We “may reverse only if the legal conclusions

drawn therefrom are in error.” Id.

      “It is within the suppression court’s sole province as factfinder to pass

on the credibility of witnesses and the weight to be given to their testimony.

The suppression court is free to believe all, some or none of the evidence

presented at the suppression hearing.” Commonwealth v. Elmobdy, 823

A.2d 180, 183 (Pa. Super. 2003) (internal citation omitted).

      The Fourth Amendment of the United States Constitution and Article 1,

Section 8 of our state Constitution protect citizens from unreasonable

searches and seizures. In re D.M., 781 A.2d 1161, 1163 (Pa. 2001). “To

secure the right of citizens to be free from [unreasonable searches and

seizures], courts in Pennsylvania require law enforcement officers to

demonstrate ascending levels of suspicion to justify their interactions with

citizens as those interactions become more intrusive.” Commonwealth v.

Beasley, 761 A.2d 621, 624 (Pa. Super. 2000).

      This Court has identified three categories of interactions between

police and a citizen:

                                      -6-
J-A13029-22


       The first of these is a “mere encounter” (or request for
       information) which need not be supported by any level of
       suspicion, but carries no official compulsion to stop or to
       respond. The second, an “investigative detention[,]” must be
       supported by a reasonable suspicion; it subjects a suspect to a
       stop and a period of detention, but does not involve such
       coercive conditions as to constitute the functional equivalent of
       an arrest. Finally, an arrest or “custodial detention” must be
       supported by probable cause.

Commonwealth v. Downey, 39 A.3d 401, 405 (Pa. Super. 2012) (citation

omitted). Instantly, the parties do not dispute that police officers subjected

Appellant to an investigative detention. Rather, they dispute whether police

had the requisite level of suspicion for such detention to be constitutionally

permissible.

       In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court held “that

law enforcement officials may briefly detain an individual for questioning and

pat down or ‘frisk’ the person based on facts that amount to less than

probable cause to arrest.”    Commonwealth v. Adams, 205 A.3d 1195,

1203    (Pa. 2019)   (citing Terry, 392     U.S. at 21).      To   conduct a

constitutionally valid Terry stop, “considerations of officer safety must be

preceded by a finding that the individual was lawfully subjected to an

investigative detention, i.e., that the officer had reasonable suspicion that

criminal activity was afoot.”    Id. at 1203.    Reasonable suspicion “is a

suspicion that is less than a preponderance of the evidence but more than a

hunch.”    Commonwealth v. Jackson, 907 A.2d 540, 543 (Pa. Super.

2006) (citation omitted).




                                     -7-
J-A13029-22



      In determining whether police officers have a reasonable suspicion of

criminal activity, a suppression court must consider the totality of the

circumstances “through the eyes of a trained officer, not an ordinary

citizen.” Id. at 543.

      Appellant asserts that the suppression court erroneously applied the

“automatic companion” rule.       As historically defined, the “automatic

companion rule grant[ed] authority to the police to stop and search an

individual based solely upon his choice of company without requiring

reasonable suspicion that either criminal activity is afoot or that the

individual is armed and dangerous.”       Commonwealth v. Graham, 685

A.2d 132, 135-36 (Pa. Super. 1996), rev'd on other grounds, 721 A.2d 1075

(1998).

      In Graham, however, this Court rejected as unconstitutional the per

se rule that a companion of an arrestee is subject to a “pat-down” merely

because he is in proximity to an arrestee. Id. at 136. Instead, after noting

the importance of protecting the safety of police officers and the public, the

Graham Court held that a stop and frisk of an arrestee’s companion is

justified where the police officer has a reasonable belief that the arrestee’s

companion is armed and dangerous. Id. at 137. See also Jackson, 907

A.2d at 544-45 (applying Graham and its progeny to hold that, under the

circumstances, the stop and frisk of the appellant/bystander was supported

by the officer’s reasonable belief that he was armed and dangerous).




                                    -8-
J-A13029-22



Analysis

       In his first issue, Appellant claims that the trial court erred as a matter

of law in denying his suppression motion because the police lacked

reasonable suspicion that Appellant was committing a crime, and therefore,

illegally detained him.       Appellant’s Brief at 18.    He further claims that,

because reasonable suspicion was not present, the trial court erred in

applying the “automatic companion” rule because, according to Appellant, in

every Pennsylvania case purporting to approve of the automatic companion

rule, the court first made “a specific finding by the court that reasonable

suspicion for the initial stop is present.” Id. at 19.8

       Contrary to Appellant’s argument, the trial court expressly noted that

it did not apply the automatic companion rule in reaching its decision to

deny Appellant’s motion.9          Rather, the court found that the police had
____________________________________________


8 Appellant also argues that the trial court erred in denying his motion where
the police, by actively luring Mr. Bickel to the area so that they could arrest
him, created a potentially dangerous situation, and then used the potential
risk to their safety as an attempt to justify an otherwise unconstitutional
detention.    Appellant’s Brief at 25-26.       Appellant has not, however,
developed this argument with citation to any authority in violation of
Pa.R.A.P. 2119. See Pa.R.A.P. 2119(a) (requiring discussion and citation of
authorities deemed pertinent to each point of argument). It is, therefore,
waived.     Commonwealth v. Perez, 93 A.3d 829, 838 (Pa. 2014)
(reiterating that claims that an appellant fails to develop with citation to
controlling authority are waived).
9  The court explained that because the “abundant evidence indicated that
permissible investigatory detention circumstances were present in this case .
. . the [a]utomatic [c]ompanion [r]ule . . . was not the primary basis for our
decision denying Appellant’s [m]otion to [s]uppress, since the evidence was
(Footnote Continued Next Page)


                                           -9-
J-A13029-22



reasonable suspicion to stop Appellant and that, therefore, Appellant’s

investigative     detention   “was    justified    based    on   the    totality   of   the

circumstances, by the presence of specific and articulable facts which

demonstrated criminal activity was afoot, i.e., the unlawful sale of

methamphetamine, and by the reasonable belief that Appellant may have

been armed and dangerous at the time of his detention.”                    Rule 1925(a)

Opinion, 1/19/22, at 4 (citing Decision and Order, 11/1/21, at 15).

      In reaching this conclusion, the trial court relied upon the “abundant

evidence” provided by the Commonwealth’s witnesses indicating that

“permissible investigatory detention circumstances were present in this

case.” Id. at 7. This evidence included testimony that: (1) police officers

knew Mr. Bickel had a significant criminal history; (2) Mr. Bickel was possibly

affiliated with a motorcycle gang whose members were frequently armed

and dangerous; (3) the area surrounding the controlled buy was a hotbed

for prostitution, drugs, and violence; (4) the officers’ training and experience

indicated that Mr. Bickel might be accompanied by another individual who

would act as “muscle” during the controlled buy; (5) Mr. Bickel and

Appellant arrived together on motorcycles, parked in the same parking spot,

in   the   same     manner,    dismounted         their   motorcycles    together,      and

(Footnote Continued) _______________________

clear and abundant that the involved law enforcement officials here
reasonably suspected that criminal activity was afoot, and reasonably
suspected that Appellant was armed and dangerous.” Rule 1925(a) Opinion,
1/9/22, at 7.



                                         - 10 -
J-A13029-22



approached and conversed with the confidential informant together.        The

court found Appellant’s presence and the synchrony of his actions with those

of Mr. Bickel’s especially compelling in light of what police knew about Mr.

Bickel’s criminal history, finding that they created not only a reasonable

inference that criminal activity was afoot but also that Appellant was present

to serve as “muscle” for Mr. Bickel during the drug transaction and, in such a

role, would likely be armed. See id. at 5-6 (discussing the Commonwealth’s

evidence and the court’s conclusion based thereon).

      Our review of the record supports the trial court’s factual findings.

Accordingly, we find that the trial court reasonably concluded from the

Commonwealth’s evidence that “the officers and detectives involved in the

controlled methamphetamine buy had specific and articulable facts that

demonstrated criminal activity was afoot, and that Appellant may have been

armed and dangerous.” Id. at 5. Because the instant police officers had the

requisite reasonable suspicion, the investigatory detention of Appellant was

constitutionally permissible pursuant to Terry and its progeny, and the trial

court properly denied Appellant’s motion to suppress.

      In his second issue, Appellant argues that the trial court erred in not

suppressing the revolver discarded by him because his abandonment of it

was coerced by unlawful police action. Appellant’s Brief at 29-30.

      If a police officer possessed neither probable cause to arrest an

individual nor reasonable suspicion to stop the individual and conduct a

Terry frisk, property discarded by the fleeing individual is the fruit of an

                                    - 11 -
J-A13029-22



illegal     seizure   and   may   not   be   used   for   evidentiary   purposes.

Commonwealth v. Riley, 715 A.2d 1131, 1134 (Pa. Super. 1998) (citing

Commonwealth v. Jeffries, 311 A.2d 914, 918 (Pa. 1973)).

          As we have concluded that the police officers’ detention of Appellant

was supported by the requisite reasonable suspicion and was, therefore,

constitutional, Appellant’s abandonment of the revolver was not coerced by

unlawful police action. Appellant is, thus, not entitled to relief on this claim.

          Judgment of Sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2022




                                        - 12 -